896



     OFFICE OFTHE        AlTORNEY GENERALOFTEXAS
                               AUSTIN




HonorableBert ?ord, Adainibtntor
Ton8 Liquor OoatrolBoard
Auatla,Teaa8
Dear sirt



                                                      ated ordinance
                                                           OrrOot t0 be



                                                    quostlngthe opln-
ion or thle drp                                      queattoareads a6
fo11owllr
                                             aoa, Judge or BOtor
                                              that aa opinionbe
                                             e Comla*lonerE'
                                        egal power to eetablish
                                        of beer la hanaoay with
                                        ti.ag the 8~   Orr00t t0
                                aOupall.or    th8   city   0r   Oderaa,
                                Oouaty.

                       ds, it is the deelre 0r tba corn--³
                    t to O#babl~~ 'O~~@VIhow8 rOT
                     la area8 or the oounty sftuatod
    ootsldo of lneorponted   alty llalts, in the event
    tha oity or Qdessa by ordinaneoestabll8herolos-
     lug hours within the 9ity,*
            ApUole   667-10,   Vsraoa'aAnnotatedPea              Oodo   pro-
tlds#;
          *(a)  It 8hall br aalawfulror anl person ta
     sell beer 0, orrer mm9 for sale between the houn
                                                                 897


HonorableBert Ford, Poe0 2


    of 12:OO e*olookmldnl&hB and 7100 a. a of any
    day or frontand after 12100 o'olookd6nlght Sat-
    urday until 7:oO a. me Uoadey0r th8 follalng
    week provided,however, that any holdrr of a
    Rotai 1 Dealer'sLiomoo or a %%ao and 3eer Flo-
    tallo+~o Permit oholl,upon ahowi* to th8 8ati8-
    feation of tho Qounty Judge that ha lo o-aged
    also   lu the sale of fwd and sthu oammdltloo
    ior httmanoonorrmptloa, and that the sale ot bsr-
        00 Sor uhloh a lloenoe lo roqairod does not
    &r
     %      ouoh prohlbltod hottro noraolly ln the
    oouroo of any 080 waok*o t& omoakat~    l.u dollars
    sad oulato 4a mm0 ~%hooUs oal6. vuue of sood
    and othor oomaodltloo'for  humon oonoumptlonsold
    by oaoh lleonsee during auoh houro bo entitled
    withoutbeing roqoirodto pay en7 #ee theroror,
    to a oupplemmdary lloono*outherlalng hlia to
    oU1 ouah bereraageo during anr hour or anf'day.
    Sa%d lopplomentaryliaenoeshall bo on a rom
    furofehedby the Board or Administratorand upan
    being loouod shall bo attaohodto and beoom a
    part  of b,aolo lloonoo of the holder,and oaoh
    oupploaoiitary lloonoo shall lxplro with tho.li-
    UMOO d whloh It lo a part/ providedfu~theo,
    that   tho Board or Its reprwea8a8lve6~moyat say
    tiotonke inquiryinto the buoi6886 of rnloh lW1d.r;
    a nd  uo lo It
                 o oo a nb le
                            hmmbytho'lieenos+thAt
    hi8 88lo0   ot alooheliobevorageo ore not ~06~IIog
    la mlue tho 8aI.r offioq4 and othor oonunodf0ior
    for huaan oonou&Wn durin( ths hours. rotorrod
    to in this psorioioa, the.Boordor Adnialotnter
    io lathorlsedafter aotloo and hearlagCe i8+@
    an ordor revoking oaoh lopplmoatary 110~80, aad
    the helber or a llooaosoo reveked oha?.l  not be’
    eatit      te l onpple~~e~ta~ lk+onu tot six (6)
    0wh0          th0narter.

           ‘It,     lo provided   that    during the porlad oi
    thirty (301 days titer          the
                                otreatltedate of this
    Aoa as 60 oil par&as   aothorloedto lU1 beor at
    lntall OK& durlI&i  a porlod of thirty (30) bays
    orkr hia.loouaaaethorosr’~a0 00 say aew lieaaeo
    or peni autltorlrlag   r00h ralo (but not as to
    any renomel)it ehgl be preoumedthat tho pfa-
    oipal &uolnoao ot tho llooasso or pemlttee lo
    not tho ~a$?, or aloohollobsvorogeo;end duri;mC:
  .




Iiaaorob& 3ort Ford, Pago S


      luoh porlcd      of tim       00   aplnot   OnJ prtioulor   li-
      000000 or pmittO0             th0 r00triotionr0r this ho-
      tioa and Seotian 2 o? thfo Art1010 &all not apply.
            '(b) ft shall b ualawful for any        rooa to
      mok0 ~0al0     0rb0.r onyvhoro in this 8r ate on
      the aor of.‘-   ~ne~O1          r leotion 0 goaarol
                               la o r l
      olootloahold in this Sr at. botueea tho hours of
      7100 a. me sad 8r00 . P. of the day; provided,
      horover, that the hoPQr of a Nonufooturerr’o      I&-
      oonoo or 8 Dlotrlbutor’o Lloonoe ry ask. dellv-
      erloo at rholomlo during ouch hours to tho bono
      rid0 hold8z8  or lden8eo Or p o x wits to le~.2 hoer,
      but oh811 not moko any l8loo or doliveries     to any
      other porooa.”
            Artlolo     667~lo&, Vernoa’o Aanototod Puul           Code,
C~Pdo la   part     00 follovor
             .. . . .

             'All              oitloo and towno are horoby
                     inoorporaf86
      oothorl#od to regulhe    the sale of boar uithin the
      aorpor0te limits   oi au* oltleo and t0im0 b;r ohaster
      awndmont or ordlaanoa ori4 EST thereby preoorlbo
      the opening oad olooing hours for lu8h oalooj ouah
      oitioo and tom0 ouy olos doolgnrte oertaln soneo
      ia the rooidontialseation or ?oatlon.o of sold
      oitleo and tovao v&r0 rush re&ations      r0.r open-
      lag-d    olooinghouro   for the oale o fbeer lh4ll
      be oboorted or vhero ouah uloo my be prohibited.”
            It lo toll ootobliohod in this Wats that  the OOEI-
ml**lonor*' oowt hove only erroh @over and authority as lo
expressly ooaforrod br the O@aNtitutlos and tha lam of thlo
go:    bz, the pover’and outho8lty ~~oeooarlly implied there-
     .
            The Leglolature or Gonotltutloa &a not o&erred
upon the ocmloolormro~     owto any povos to fir the opening
and olooing     rimlo rar the orlo of boor. Theroiore, tie
avower the a r eve stated quootloor in tho aeg6tlre.
                                                       Vary truly yoouro